If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


STACY DEITERT,                                                         UNPUBLISHED
                                                                       August 26, 2021
                Plaintiff-Appellant,

v                                                                      No. 349059
                                                                       Washtenaw Circuit Court
UNIVERSITY OF MICHIGAN BOARD OF                                        LC No. 17-000508-CD
REGENTS,

                Defendant-Appellee.


Before: SWARTZLE, P.J., and RONAYNE KRAUSE and RICK, JJ.

PER CURIAM.

        Plaintiff, Stacy Deitert, appeals as of right the trial court’s order granting summary
disposition in favor of defendant, the University of Michigan Board of Regents, on governmental
immunity grounds. Plaintiff argues that the trial court erred by holding that the notice filing
requirement set forth in MCL 600.6431(1), which mandates as a condition precedent to suing an
arm of the state that a plaintiff file a written notice of his or her intent to file a claim against the
state with the office of the clerk of the Court of Claims within one year after the claim has accrued,
applied to actions prosecuted in the circuit court. We reverse.

        This case commenced when plaintiff filed her complaint alleging discrimination in
violation of Michigan’s Persons With Disabilities Civil Rights Act (PWDCRA), MCL 37.1101 et
seq. Defendant moved for summary disposition pursuant to MCR 2.116(C)(4) and (C)(10),
maintaining that plaintiff was required to comply with the notice requirement set forth in
MCL 600.6431 in order to maintain a lawsuit against a state university. Because plaintiff failed
to do so, defendants argued that the trial court should hold that the claim was procedurally barred
and dismiss plaintiff’s complaint. After hearing argument, the trial court held that governmental
immunity applied “because it’s undisputed that the plaintiff did not timely file a notice in the Court
of Claims.” Plaintiff now appeals.

       Weeks prior to oral argument in the instant case, another panel of this Court issued a
published opinion in Tyrrell v Univ of Mich, __ Mich App ___; __ NW2d _ (2020) (Docket No.
349020). In Tyrrell, this Court reviewed the Michigan Supreme Court’s decision in Progress



                                                  -1-
Michigan v Attorney Gen, __Mich __: __NW2d __ (2020) (Docket No. 158150) (aka ‘Progress
II’). Because Progress II rendered moot this Court’s analysis of whether MCL 600.6431
implicated governmental immunity as determined in Progress Michigan v Attorney Gen, 324 Mich
App 659, 666; 922 NW2d 654 (2018) (‘Progress I’), the void permitted this Court to conclusively
resolve the issue in Tyrell, (slip op, at 2). Ultimately and definitively, the Tyrrell Court concluded
that the notice provision contained in MCL 600.6431(1) does not apply when a plaintiff files a
claim against a state defendant in circuit court. Id (slip op 6). This precedent has withstood the
Tyrrell defendants’ challenges by way of motion for reconsideration (denied in docket entry 47 on
January 26, 2021) and, more recently, the Tyrrell defendants’ delayed application for appeal before
the Michigan Supreme Court (Docket No. 162707, June 11, 2021).

        Because Tyrrell is outcome determinative, no further legal analysis is warranted. In the
instant case, the trial court held that, irrespective of whether a plaintiff chooses to prosecute his or
her case in the Court of Claims or the circuit court,1 MCL 600.6431(1) prohibits any claim unless
the plaintiff timely filed the requisite notice. This determination is contrary to the binding
precedent of Tyrrell, supra. The circuit court’s decision to grant defendants’ motion for summary
disposition based on plaintiff’s purported failure to comply with the Court of Claims notice
requirement must be reversed and the matter remanded for further proceedings in the circuit court.

       Defendants acknowledged the Tyrrell outcome at the time of oral argument in this case.
They requested that this Court convene a conflict panel. We find no basis to grant that request.
The authority to convene a conflict panel is found in MCR 7.215(J)(2). The rule states:

              Conflicting Opinion. A panel that follows a prior published decision only
       because it is required to do so by subrule (1) must so indicate in the text of its
       opinion, citing this rule, and explaining its disagreement with the prior decision.
       The panel’s opinion must be published in the official reports of opinions of the
       Court of Appeals.

Here, we decidedly follow the precedent of the Tyrrell decision, not because it is required, but
rather because we agree with that precedent. Notably, so did the motion panel that considered the
Tyrrell defendants’ motion for reconsideration, as did the Michigan Supreme Court. Under these
circumstances, there is simply no basis to grant the instant defendant’s request for a conflicts panel.

       Reversed and remanded for continued proceedings in the circuit court.

                                                               /s/ Brock A. Swartzle
                                                               /s/ Amy Ronayne Krause
                                                               /s/ Michelle M. Rick




1
 The Court of Claims Act provides concurrent jurisdiction with the circuit court for claims for
which there is a right to trial by jury. See MCL 600.6421; Baynesan v Wayne State Univ, 316
Mich App 643, 647; 894 NW2d 102 (2016).


                                                  -2-